Citation Nr: 0114834	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to in-service smoking.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from December 1948 to 
November 1957, and from December 1957 to March 1970, died in 
December 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied 
entitlement to service connection for the cause of the 
veteran's death claimed as secondary to in-service smoking 
and which also denied entitlement to Dependents' Educational 
Assistance (DEA) under 38 U.S.C. chapter 35. 

The Board notes that service connection for the cause of the 
veteran's death was previously denied in a July 1992 rating 
decision; the appellant was notified of the denial in August 
1992, and she did appeal this determination.  She also 
requested that the claim be considered on the basis that the 
veteran's fatal cancer was the result of the veteran's 
exposure to Agent Orange when he served in Vietnam.  In 
January 1996, the Board issued a decision in which the claims 
of entitlement to service connection for the cause of the 
veteran's death on a direct basis and as secondary to Agent 
Orange were both denied.  The appellant did not appeal that 
decision of the Board.  Thus, it became final.  38 U.S.C.A. 
§ 7104(b).

In April 1996, the appellant claimed entitlement to service 
connection for the cause of the veteran's death on the basis 
that his fatal cancer was the result of in-service cigarette 
smoking.  The RO reviewed the claim de novo since there was a 
new legal basis for entitlement to the benefit.  See Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).  This issue was initially addressed by the 
RO in its November 1998 rating decision and it is now before 
the Board for the first time.  Therefore the Board will 
confine its discussion to whether the veteran's cigarette 
smoking may be a means of relating his death to service.

In December 2000, the Board referred this case to the Armed 
Forces Institute of Pathology obtain a medical opinion 
regarding the cause of the veteran's death.   38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901.  This opinion was provided to the 
Board in February 2001, and it has been associated with the 
claims file.  The appellant and her representative were 
provided a copy of this opinion and they were given 60 days 
in which to respond to the opinion.  Responses from the 
appellant and her representative were subsequently received 
and the Board finds that this case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
VA.

2.  The veteran died in December 1991, at the age of 60, from 
the lymphangitic spread of an esophageal adenocarcinoma.

3.  At the time of his death, the veteran was not service 
connected for any disabilities.  

4.  Service medical records indicate that the veteran did 
smoke on active duty.  

5.  A causal connection between the veteran's fatal 
esophageal adenocarcinoma and his in-service smoking has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's fatal esophageal adenocarcinoma was not 
incurred as a result of his in-service smoking.  38 U.S.C.A. 
§§  1310, 5107(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); 38 C.F.R. §§ 3.102, 3.312.

2.  Legal entitlement to Dependents' Educational Assistance 
(DEA) under 38 U.S.C. chapter 35 has not been established.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. §§ 3.807, 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service 
connection for the cause of the veteran's death based on in-
service smoking.  This veteran served for over twenty years 
in the Army and died in 1991, at the age of 60, from the 
lymphangitic spread of his esophageal adenocarcinoma.  The 
appellant contends that the etiology of the fatal esophageal 
cancer is related to the veteran's in-service smoking.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the VCAA.  The rating 
decision, the Statement of the Case (SOC), and the 
Supplemental Statements of the Case (SSOC) notified the 
appellant and her representative of the evidence necessary to 
substantiate the claim, the evidence that had been received 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including the 
terminal hospitalization records, retired military medical 
treatment records, VA records and service medical records.  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  VA has obtained medical opinions on the 
issues raised by this case.  Veterans Claims Assistance Act 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5103.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 C.F.R. § 3.103 (2000).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated and the fact that 
the RO did not consider the case under VCAA and VA guidance 
issued pursuant to VCAA.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The RO provided the appellant with the pertinent 
evidentiary development which was subsequently codified by 
VCAA.  In addition to performing the pertinent development 
required under VCAA, the RO notified the appellant of her 
right to submit evidence.  It would not breach her rights 
under VCAA for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor her representative has 
asserted that the case requires further development or action 
under VCAA.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant claims that the veteran died of disability 
incurred due to his in-service tobacco use/smoking.  For 
claims filed prior to June 9, 1998, service connection may be 
granted for a disease that results from tobacco use in the 
line of duty during active military service.  See VAOPGCPREC 
2-97 (O.G.C. Prec. 2-97).  In this case, the appellant's 
claim for service connection for the cause of the veteran's 
death, based on his tobacco use during his military service, 
falls under that opinion as the claim was filed in April 
1996.

VAOPGCPREC 19-97 (O.G.C. Prec. 19-97) provides that, if a 
claimant can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established without reference to 38 C.F.R. § 3.310(a) which 
provides for "secondary service connection."  However, where 
the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  VAOPGCPREC 19-97 
further notes that secondary service connection could occur 
only if a veteran's nicotine dependence which arose in 
service and resulting tobacco use were the proximate cause of 
the disability or death which is the basis of the claim, and 
that proximate cause is adjudicatively one of fact.

According to the death certificate, the veteran died in 
December 1991 as a direct consequence of lymphangitic spread 
of esophageal adeno cancer due to, or as a consequence of 
esophageal adeno carcinoma; the interval between the onset of 
the carcinoma and the veteran's death was listed as nine 
months.  The terminal hospitalization report listed the final 
diagnoses as probable lymphangitic spread of esophageal 
cancer, metastatic esophageal cancer and elevated liver 
function tests.

Review of the medical evidence of record reveals that the 
veteran was diagnosed with esophageal adeno cancer in May 
1991, and that he subsequently underwent radiation and 
chemotherapy.  In September 1991, the veteran was 
hospitalized to undergo an esophagectomy.  He was again 
hospitalized, in November 1991, for approximately 10 days for 
an anastomotic stricture.  In December 1991, the veteran was 
again admitted with a two-week history of chest congestion, 
progressive shortness of breath, chest pain and low-grade 
fever.  It was noted at admission that the veteran had only 
recently quit smoking and that he had had a 40-year history 
of smoking three to four packs of cigarettes per day.  He was 
initially treated for pneumonia, but a chest x-ray revealed 
diffuse infiltrates believed to be secondary to lymphangitic 
carcinomatosis.  Ultrasound imaging also revealed multiple 
liver lesions that were suggestive of metastatic cancer 
presumed to be from his esophageal cancer.

At the time of the veteran's death, service connection was 
not in effect for any disability.  Review of the service 
medical records revealed that the veteran had been asked to 
stop smoking in December 1950.  In December 1966, it was 
noted that the veteran had increased his cigarette 
consumption over the previous year from one pack per day to 
two-and-a-half packs per day.  By January 1967, he had cut 
back to less than a pack per day.  However, a note dated 
January 20, 1967, indicated that the veteran was still 
smoking.  These records contained no medical evidence that 
the veteran suffered from esophageal cancer during service.

Post-service, a May 1991 consultation note from the veteran's 
radiation oncologist described the veteran as a heavy smoker 
and previous heavy alcohol abuser.  The oncologist stated 
that the veteran had recently developed increasing dysphagia 
associated with a 15-pound weight loss.  He further noted 
that a barium swallow had revealed a high-grade obstruction 
at the GE junction and that a biopsy had confirmed 
adenocarcinoma.

That same radiation oncologist, in a March 1999 written 
statement, stated that he thought that the veteran had 
suffered from a mixture of squamous carcinoma and 
adenocarcinoma.  This physician had previously stated, in a 
May 1996 letter, that smoking was a factor associated with 
esophageal cancer.

In May 1991, the veteran underwent an esophageal biopsy at 
Lyster Army Hospital.  The microscopic diagnosis was 
carcinoma, with added comment that staining results were 
"suggestive of an adenocarcinoma" and that squamous cell 
carcinoma was also included in the differential.  A referral 
was sent to the Dwight D. Eisenhower Army Medical Center 
(DDEAMC); the June 1991 referral report shows a microscopic 
diagnosis of poorly differentiated adenocarcinoma.

The veteran subsequently underwent an esophageal resection at 
Keesler Air Force Base Medical Center in September 1991.  The 
associated surgical pathology report included a microscopic 
diagnosis of moderately differentiated adenocarcinoma arising 
at the esophageal junction.  A referral was made to the Armed 
Forces Institute of Pathology (AFIP); the March 1992 AFIP 
consultation report indicates that the microscopic diagnosis 
rendered by AFIP was a moderately differentiated 
adenocarcinoma of the gastroesophageal junction.

A May 1998 VA medical opinion states that alcohol and smoking 
are risk factors for squamous cell cancer of the esophagus, 
while the risk factors for adenocarcinoma of the esophagus 
relate more to gastroesophageal reflux disease.  The VA 
doctor concluded that it was most likely that cigarette 
smoking was not a major risk factor in this veteran's death.

In support of her theory that the veteran's esophageal cancer 
was etiologically related to his in-service cigarette 
smoking, the appellant has submitted a medical opinion from 
the veteran's treating radiation oncologist, dated in 
November 1998.  This physician states that the veteran was 
diagnosed in May 1991 with a mixed adenosquamous carcinoma of 
the distal esophagus.  He further stated that this cancer is 
a result of cigarette smoking.

A VA pathologist subsequently reviewed the May 1991 biopsy 
slides (H and E stained).  The VA pathologist opined, in 
April 2000, that the microscopic examination revealed poorly 
differentiated adenocarcinoma that was consistent with the 
original suggestive diagnosis as well as the final diagnosis 
of the tumor after resection.  The pathologist noted that, 
while a differential diagnosis of squamous cell carcinoma was 
given, no diagnosis of adenosquamous carcinoma was ever 
rendered.

In December 2000, the Board requested an opinion from the 
Armed Forces Institute of Pathology.  This opinion was 
provided to the Board in February 2001.  The AFIP opinion was 
rendered by two gastrointestinal pathologists who stated 
that, after review of the veteran's tissue specimens (S-9393-
91), they agreed with the prior AFIP diagnosis and that of 
the submitting physician.  The AFIP pathologists stated that 
most of the tumor showed clear glandular differentiation and 
that there were small foci of tumor in nests with 
undifferentiated morphology.  Several of these were noted to 
be within lymphatic spaces in the lamina propria underlying 
the esophageal ulcer.  

The AFIP pathologists carried out PAS/Alcian blue and 
immunohistochemical staining on four of the submitted 
paraffin blocks (sections 7, 8, 9, and 10) and concluded that 
those supported the diagnosis of adenocarcinoma.  The 
PAS/Alcian blue stain showed foci of intestinal (goblet cell) 
metaplasia in the glandular epithelium adjacent to the tumor 
(section 10), indicating that this veteran likely had Barrett 
esophagus, which is considered a precursor for esophageal 
adenocarcinoma.  The immunohistochemical stains of the tumor 
were positive for BerEP4, Cam 5.2, and CK20, all of which are 
markers for adenocarcinoma seen only rarely in squamous cell 
carcinoma (0% to 2% of cases).  Two stains for squamous 
differentiation (CK5/6 and CK903) were also carried out.  
Staining for CK5/6 was negative; CK903 was positive in only 
rare small foci.  The AFIP pathologists noted that CK903 is 
not specific and may be positive in approximately 8% of non-
colonic gastrointestinal adenocarcinomas.  

Based on these immunophenotypic findings and the morphology, 
the AFIP gastrointestinal pathologists interpreted the 
veteran's tumor as adenocarcinoma.  They stated that this 
interpretation was supported by the finding of intestinal 
metaplasia in the adjacent glandular mucosa.

The AFIP pathologists further stated that, although they 
agreed that squamous cell carcinoma would be within the 
differential diagnosis of the original biopsy, this 
possibility was not borne out on resection of the tumor.  (A 
differential diagnosis is a list of possible diagnoses that 
could cause the findings in a patient).  They saw no evidence 
to support a diagnosis of squamous cell carcinoma in the 
submitted material and stated that their interpretation of 
the pathologic materials available for review was that there 
is no evidence to support a role for squamous cell carcinoma 
in causing or hastening the death of this veteran.

Lastly, the AFIP pathologists opined that the medical 
probability that the veteran's esophageal carcinoma was 
etiologically related to his in-service cigarette smoking was 
difficult to determine, but that this probability was 
probably low while the medical probability that his fatal 
esophageal cancer was related to other risk factors was high.  
The AFIP pathologists stated that the only well-documented 
risk factor for adenocarcinoma of the distal esophagus is 
gastroesophageal reflux disease; reflux esophagitis is a 
known cause for Barrett esophagus and Barrett esophagus is 
considered a precursor of adenocarcinoma.  In this case, the 
AFIP pathologists saw intestinal metaplasia which is a 
feature of Barrett esophagus, suggesting that this veteran 
had a pre-existing Barrett esophagus in which the 
adenocarcinoma arose.

The Board notes that the written statements of the appellant 
and the veteran's stepmother that the veteran's esophageal 
cancer was causally connected to in-service smoking by the 
veteran are not probative as there is no evidence in the 
record that the appellant and other family members have any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board finds in this case that the two VA opinions, the 
DDEAMC referral report, the Keesler surgical pathology report 
and the two AFIP opinions outweigh the three statements made 
by the private radiation oncologist.  In this regard, the 
Board notes that the sheer number of opinions supporting one 
view or the other is not determinative.  Rather, it is the 
quality of the opinions that must be evaluated.

While the Board recognizes that the private treating 
physician, as a radiation oncologist, is a health care 
professional specializing in the treatment of cancer, the 
Court indicated in LeShore v. Brown, 8 Vet. App. 406 (1995), 
that a "medical professional is not competent to opine as to 
matters outside the scope of his or her expertise."  Here, 
the case turns on whether the veteran suffered from squamous 
cell carcinoma, mixed adenosquamous carcinoma or 
adenocarcinoma.  The way to differentiate among these cancers 
is by microscopic diagnosis- the province of pathologists.  
Not only does every definitive pathology report of record 
based on morphology conclude that the veteran's cancer was an 
adenocarcinoma, the February 2001 AFIP report shows that 
immunohistochemical staining was positive for three markers 
for adenocarcinoma that are only seen in zero to two percent 
of squamous cell carcinoma.  Thus, the expert medical 
evidence of record, based on morphology and immunophenotypic 
findings, overwhelmingly supports the conclusion that the 
veteran's esophageal cancer was an adenocarcinoma.  
Furthermore, the medical evidence of record also supports the 
conclusion that it is much more likely than not that 
cigarette smoking is not etiologically related to this type 
of cancer.  In addition, the opinion of the AFIP 
gastrointestinal pathologists is bolstered by their 
references to the medical literature.  Therefore, the Board 
finds that the opinions of the private radiation oncologist, 
when weighed against all of the opinions of the various 
pathologists, including the chief of the division of 
gastrointestinal pathology at AFIP, do not place the evidence 
in equipoise.  See generally, Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 425 
(1998) (the United States Court of Appeals for Veterans 
Claims has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal esophageal cancer was incurred as a 
result of his in-service smoking.  The preponderance of 
competent and probative evidence of record shows that the 
veteran's fatal adenocarcinoma was not as likely as not to 
have been caused by cigarette smoking.  Thus, the Board 
concludes that the appellant's claim for service connection 
for the cause of the veteran's death must be denied.  
38 C.F.R. § 3.312.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, esophageal cancer, secondary to in-service 
smoking is denied.  Basic eligibility for Dependents' 
Educational Assistance (DEA) under 38 U.S.C. chapter 35, is 
not established; the appellant's claim for these benefits is 
denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

